Title: From Thomas Boylston Adams to Abigail Smith Adams Angier, 4 January 1824
From: Adams, Thomas Boylston
To: Angier, Abigail Smith Adams


				
					My dear Daughter
					Quincy 4th January 1824
				
				Your last letter 24th: 5th ulto: came to hand on New Year’s day, and was the most acceptable compliment that I received. Indeed it was the only favour brought by the Mail, that diffused joy, as it acquainted us with the safe arrival of Charles, notwithstanding the weather. Mrs Clarke received the tidings of the death of her Sister Maria Clarke, which, though not unexpected, has sadden’d her countenance.The Old year went out—like the snuff of—a Candle—not a Lamp. It was not So unsavoury as the S——l of a Lamp—Your Mother absent—E & J. reading Novels—Exceedingly dull weather—melancholy anticipations for the future—nothing cheerful—all long faces—no Supper—Went to bed at Ten O’Clock, out of humour with myself and all mankind.—So much for the year of our Lord one thousand eight hundred & twenty-three—We have not been much pestered with visiters of late, since the Snow has left us, and there is at present a prospect of an Open Winter, as it is called. There is a time for all things—As this sentiment is too seriously true & deeply engraven on my feelings; as it is morose and unsocial, in a degree not to be imparted to others, you will pass it over. I write with some restraint to you, because I know not whether all letters are publick at Washington.Cousin George W. and Miss Welsh dined with us New Year’s day and inspired us with some life—On Friday we went to Boston and brought out your Mother—Aunt Foster is stiring. When I said we, I thought of Domine Shaw who plagued me with the prospect of his bodily company, in rough & heavy travelling, but I dissuaded him—and had the Chaise to me–self—Dont you think I improve in my Anti-social disposition? I hope to still.Sabbath Noon. Just returned from hearing Mr: Whitney’s New Year’s Sermon—and in my judgment it was better than usual. Text “Redeeming the time.” Before I went admonished Cousin George for staying away from Church, without the least excuse of illness or business; but all I said availed nothing. The Bostonians do not follow our Church going example. Here are Miss Welsh Mr: Shaw, & George all wilfully neglected of one of the first duties of Christians, who are enjoined not to “forsake the assembling themselves together”; It is one of the clearest, moderately warm, days of the winter—Church only half a mile off and good walking—and yet Mr Shaw who can hobble up in Town every day rain or shine—to hear the news &ca—Will not stir on the Sabbath—I dislike the appearance of the thing—much more the reality—Your Grandfather dislikes it, and often speaks of it. and I wish your Aunt would give her Son George a gentle hint on the Subject! and you have my leave to mention it to her—We have a plentiful lack of family discipline without any further accession. Now You will think I am setting out to be a reformer—So I am, and there is need of it. This is not my first Sermon, intended for young & old, but to produce any good and salutary effect, the reproof must came, with parental authority, from the meridian where you are—But, as you know young people are averse to being dictated to, on the Score of Church-going—neglect, if you do not think worth while to broach the subject, at Washington, you can keep it sub rosa two latin words, signifying that a Woman can keep a Secret, under a Rose, but no where else—Our worthy Minister, this Afternoon, gave us a second part of my forenoon’s discourse—The house was quite full, and I wish it had been heard in our house. Though I am not apt to extol the performances of our Clergyman in the Pulpit—I think he draws a larger congregation when he preaches at home, than any other Clergyman that exchanges with him: this is a tribute to their own choice, it may be said, by his parishioners—Even this is a good sentiment. The Church is sometimes very thin. Mrs: C—is very punctual to Evening Readings and all publick days—Having arrived at the foot of my page, Farewell—P.S. Tomorrow—
					
				Monday 5th:This Journalising gives an opportunity to rally one’s forces, and by looking over what has been written the day before, we correct some deficiency of punctuation—we expunge useless or supernumerary expletives, and if we discover the Same word too frequently introduced, we cross it with a pen, which is a sure sign that we have looked over our letter after it was written.I am, dear Daughter, Truly Your Affe
				
					
				Father.
			